Citation Nr: 1708072	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  07-28 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION


The Veteran served on active duty from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland California (hereinafter Agency of Original Jurisdiction (AOJ)).  

The case was remanded to the AOJ in September 2015 for further development.  A supplemental statement of the case (SSOC) was issued in November 2016, after the AOJ completed its development.

The case has now returned to the Board for further appellate review. 


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD, and his acquired psychiatric disorder was not caused by or related to active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  In this case, a July 2006 pre-adjudicatory letter fully satisfied the VCAA notice requirements.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by attempting to obtain all identified and available evidence needed to substantiate the claim on appeal.  Pursuant to the Board's September 2015 remand instructions, the AOJ obtained outstanding VA treatment records from the VA Medical Centers (VAMCs) where the Veteran received treatment.  VA also attempted to assist the Veteran with obtaining treatment records from Sierra Nevada Memorial Hospital, and with verifying the Veteran's reported in-service stressors.  Specifically, the AOJ was instructed to first request from the Veteran an approximation of the date he witnessed an in-service stressor occurring, and to take necessary steps to verify the stressors with the Joint Service Record Research Center (JSRRC) once a date was provided.  A December 2015 letter was sent to the Veteran which specifically requested that information, and information from the Veteran to obtain the hospital records, however the Veteran did not respond.  As such, VA has fulfilled its duty to assist.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street").  Additionally, the AOJ has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Lay statements of the Veteran have also been associated with the record and have been reviewed.

In addition, VA has afforded the Veteran a medical examination relating to his claim, which was conducted in August 2006.  The August 2006 examination was adequate, as the examination report showed that the examiner considered the Veteran's relevant medical, military, and occupational history, reviewed relevant clinical records, and provided a reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  

An additional examination is unnecessary, as will be explained below, because there is no credible evidence that any in-service event occurred that would have been related to any of the Veteran's diagnoses of an acquired psychiatric disorder.  The Veteran was separated from service with medical examination indicating a normal psychiatric status, and the Board finds no credible evidence of the onset of psychiatric symptoms in service, or persistent/recurrent symptoms since service.  In short, there is no credible factual basis of record to relate any current acquired psychiatric disorder to service.  Thus, further examination and opinion is not warranted.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010)

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the Veteran's claim.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304, 4.125.

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  In this case, the appeal was certified to the Board in April 2015.  As such, the August 2006 VA examination would have been improper for review in this appeal, however, as will be explained below, the Veteran's assertions of any in-service injury or occurrence that caused an acquired psychiatric disorder, to include PTSD, are not credible and carry no probative weight.  Additionally, the record is against a finding of the onset of psychiatric symptoms in service and/or recurrent/persistent symptoms since service.  As such, the August 2006 VA examination which utilized DSM-IV, is adequate for review in this appeal. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

Pursuant to 38 C.F.R. § 3.304 (f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he developed PTSD as a result of his service.  While stationed at Ft. Bragg, South Carolina, the Veteran claims that he witnessed a fellow solider being dragged behind an airplane when the parachute failed to deploy properly during a paratrooper exercise in late 1969.  The Veteran also contends that he found a dead solider who had committed suicide, in early 1970.  As a result, the Veteran reported having recurrent nightmares and flashbacks of the incidents.

Service treatment records revealed no diagnoses or symptoms of any acquired psychiatric disorder, including PTSD.  A March 1968 examination from the Veteran's entry into service revealed no psychiatric abnormalities.  Similarly, a March 1971 examination from the Veteran's separation from service also noted no psychiatric abnormalities.  A review of military personnel records of the 47th Engineer Battalion, the unit in which the Veteran served, had no records related to the events the Veteran attributes to his claimed acquired psychiatric disabilities. 

In general, the Veteran's VA treatment records beginning in January 2003 reflect diagnoses of generalized anxiety disorder, depressive disorder not otherwise specified (NOS), intermittent explosive disorder, mood disorder MOS and rule out PTSD.  In particular, in a May 2003 mental health assessment, the Veteran reported having some depression throughout his life.  He reported symptoms of anxiety and loss of control of his anger.  The examiner diagnosed the Veteran with adjustment disorder with depressed mood, ruling out substance abuse.

During an August 2004 therapy session, the Veteran reported having difficulties in his relationship with his wife.  He reported being unable to deal with people yelling at him.  The Veteran stated that, while his wife and her son were sure that the Veteran had PTSD, he had not had trauma in his life except for people yelling at him in the military.

In December 2004, prior to the Veteran's April 2006 claim for PTSD, the Veteran was involuntarily committed to a psychiatric facility on account of being a danger to himself and a danger to others due to his behavior.  The Veteran had left his home with a loaded gun, and had been making various threats while firing his gun.  He was pursued by police, who eventually caught him and brought him to the psychiatric facility.  

Prior to his discharge from the facility, the Veteran's wife reported that the Veteran had flashbacks to Vietnam, where he was a ranger who served behind enemy lines.  The examiner noted that there was no indication from the Veteran that he had ever been in Vietnam and, when questioned, the Veteran stated that he had never been there.  At the time of discharge from the facility, the attending physician noted that the Veteran did not show any neurovegetative symptoms or any signs of major depression, and that he was without any psychosis.  Instead, the Veteran's behavior was attributed to the effects of alcohol and other medications.

Following his commitment to the psychiatric facility, in December 2004, the Veteran reported that he had returned to his habits of self-medicating with alcohol and marijuana.  When questioned about his claims regarding service in Vietnam, he indicated that he wanted his records sealed, and that what he did was not anyone's business.  The Veteran reported that he had thrown away all of his medications, and that he would not return for treatment.

In a January 2005 clinical record, the Veteran reported that he continued using alcohol and marijuana, and did not view this as problematic.  He was willing to take antidepressants again, and was prescribed the medications he had refused at his last visit.  The clinician noted that in his prior visit, when questioned about his Vietnam service, the Veteran had refused to respond, fired his therapist, and indicated that he would throw away all of his medications.

In an October 2005 psychological evaluation submitted by a private psychologist at the request of the Veteran's attorney, the Veteran again recounted his experiences of viewing a soldier being dragged by a parachute and seeing another soldier after he committed suicide.  The Veteran self-medicated his anxiety and depression with beer and marijuana for several years following these experiences.  He reported that he frequently thought of friends who he had lost in Vietnam, or who had killed themselves after returning from Vietnam.  The psychologist found that the Veteran "appeare[d] to be suffering from anxiety disorder not otherwise specified, with features of generalized anxiety disorder and PTSD, dysthymic disorder, alcohol abuse, schizoid and avoidant personality features, and partner relational problems.  The psychologist found no formal diagnosis of any personality disorder.

During a December 2005 visit with his psychiatrist, the Veteran reported that his prescribed medication did not help to stop panic attacks, but helped him to navigate his stressors without exploding.  The psychiatrist referenced the October 2005 psychological evaluation, which was issued in relation to the Veteran's ongoing legal matters with his wife, and noted that the psychologist had diagnosed the Veteran with features of PTSD.  The Veteran also described nightmares about his military service, which the psychiatrist noted, he had been cryptic about in the past.  The psychiatrist diagnosed the Veteran with generalized anxiety disorder and depressive disorder, but ruled out PTSD.  In a May 2006 clinical record, the Veteran's psychiatrist noted that the Veteran's diagnoses of generalized anxiety disorder and depressive disorder had improved.  A diagnosis of PTSD was ruled out, and the Veteran had adjusted his medication intake.

During an August 2006 VA examination, the Veteran continued to report the two incidents he had described regarding a fellow soldier's suicide and a fellow soldier's death by an airplane, but he also reported that a friend of his had committed suicide by hanging.  The examiner noted that Veteran was unable to clearly relate these experiences to his current symptoms.  The Veteran also reported that he had been receiving treatment for anxiety and depression since 2003, but that he had a remission of symptoms from 1990-2002.  The examiner noted that the Veteran's symptoms seemed to have returned and increased in relation to marital difficulties.  The examiner determined that the Veteran had major depression, and that his alcohol abuse was in remission.  The Veteran did not endorse many of the criteria for PTSD or any other anxiety disorder.

In January 2007, VA issued a memorandum which found that there was insufficient information provided by the Veteran to send to the JSRRC to corroborate his stressors or allow for meaningful research of records.  The memorandum also found no evidence of awards or decorations denoting participation in combat.  An April 2007 letter from the U.S. Army Criminal Investigation Command, regarding the suicide of the Veteran's fellow soldier, indicated that a search of the Army files indexes utilizing the information provided revealed no files responsive to the request.

In an April 2007 record, the Veteran continued to have diagnoses of generalized anxiety and depressive disorder.  The Veteran reported that a friend had committed suicide several weeks earlier, but that his faith in God kept him from killing himself.  August 2007 clinical records revealed that the Veteran still had difficulties with anxiety.  The Veteran also continued to report difficulties in his relationship with his former wife.

In the Veteran's September 2007 Form 9, he indicated that he saw the body of a fellow soldier hanging from a fire escape while he was stationed at Ft. Bragg.  He believed that the incident occurred at the end of 1970 or beginning of 1971, but that he did not have a more specific timeline since the incident happened over 35 years ago.

In a June 2008 clinical record, the Veteran continued to present with difficulties of anxiety and depression.  The Veteran also reported later finding out that a close friend of his had committed suicide after his period of service, and that the prior incident during service affected his ability to deal with his friend's suicide.  The examiner noted that there was insufficient information obtained during this meeting to either verify or rule out a diagnosis of PTSD, but continued to find that the Veteran had anxiety and depressive disorders.  In a July 2008 rating decision, the Veteran was awarded nonservice-connected pension benefits based on several disabilities, including major depression.

During an April 2015 assessment, the Veteran reported that he had struggled with feeling apart from others since his last military discharge.  The examiner found that the Veteran had chronic adjustment disorder with mixed emotional issues, and recommended follow up appointments for treatment in the future.

The JSRRC coordinator issued a subsequent letter in November 2016, finding that the JSRRC was unable to locate any information concerning the stressors described by the Veteran.  The JSRRC coordinator concluded that the Veteran's reports of stressors could not be confirmed based on a direct/facts-bound basis, and therefore the incident identified by the Veteran was not conceded.

After reviewing the evidence of record, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is unwarranted.  The Veteran does not have a current diagnosis of PTSD, as was noted in the August 2006 VA examination and in all subsequent clinical records.  The Veteran's own personal belief that he manifests PTSD is greatly outweighed by medical examiner opinions as they possess greater training and expertise than the Veteran in diagnosing PTSD according to DSM criteria.  See Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify).  

The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the August 2006 VA examination, and subsequent clinical records, to have significant probative value because they are based on clinical examinations and a thorough review of the Veteran's social and medical history.  In fact, barring the opinion of the Veteran's private psychologist, a review of the numerous clinical records, including more recent VA records, do not reflect any diagnosis of PTSD, thus bolstering the conclusion that a current diagnosis of PTSD has not been established in this case.

The only indication of a possible diagnosis of PTSD in the record is from the October 2005 psychological evaluation submitted by the Veteran's private psychologist, which did not specifically diagnose the Veteran with PTSD.  Instead, the psychologist diagnosed the Veteran with an anxiety disorder which had features of PTSD.  The examination report reflects that psychological testing was "suggestive for PTSD," but the examiner did not conclusively diagnose the Veteran with PTSD or identity that all necessary criteria for a PTSD diagnosis had been met.  

To the extent the examination report can be interpreted as reflecting a PTSD diagnosis, the more probative evidence of record cited above weighs against a finding of any diagnosis of PTSD with regards to the Veteran.  In particular, the August 2006 VA examination holds greater probative weight as the examiner reviewed the Veteran's stressor statements in light of the entire evidentiary record, which reflects many inconsistencies in the Veteran's reported stressors.  Additionally, the examiner found that Veteran was unable to clearly relate his reported stressors to his current symptoms, and that he did not endorse many of the criteria for PTSD.  This examiner's diagnosis is more fully explained and supported than the October 2005 psychological evaluation as it pertains to a PTSD diagnosis.

Service connection for PTSD is also unwarranted because there is no credible supporting evidence that the Veteran's claimed in-service stressors occurred.  38 C.F.R. §§ 3.304, 4.125.  Multiple reports from the JSRRC and U.S. Army Criminal Investigation Command found that there was no evidence that the incidents reported by the Veteran, giving rise to his claims for PTSD, actually occurred.  Furthermore, the record reflects that the Veteran had made inconsistent statements which affect the credibility of his claim.  In December 2004 and January 2005, the Veteran attempted to avoid discussion of his service in Vietnam, and grew uncooperative when asked about such service.  The Veteran's wife also reported that the Veteran had flashbacks of service in Vietnam, when in fact, the Veteran had never served in Vietnam.  Similarly, while the Veteran consistently reported the two incidents where he witnessed his fellow soldier being dragged and finding another solider after his suicide, on another occasion, he denied experiencing trauma of this nature in the military.  In an August 2004 record, the Veteran reported that he had not had trauma in his life with the exception of people yelling at him in the military.  However, in an earlier May 2003 record, the Veteran reported having had some form of depression throughout his life.  In a December 2005 clinical record, the examiner noted that the Veteran had been cryptic in the past about his past military experiences.  

Thus, the Veteran has offered inconsistent and unreliable accounts of his military service which undermines his overall credibility.  His first recount of military events, recorded in August 2004, reflected his report that he had no trauma in his life except for people yelling at him in the military.  This version of events, when viewed in light of the lack of independent corroboration of any claimed stressor and the subsequent conflicting statements - to include a decidedly untrue account of serving behind enemy lines in Vietnam - is found to the most reliable and accurate account of events in service.  See generally Curry v. Brown, 7 Vet. App. 59 (1994) (affirming Board decision that cited from MCCORMICK ON EVIDENCE (3rd ed.1984) for the proposition that "memory hinges on recency" and that earlier statements are generally more trustworthy than later ones).  Thus, the Board finds that the Veteran's claimed in-service stressors are not credible and, more importantly, not corroborated.

The record does reflect diagnoses of other acquired psychiatric disorders, including depression, generalized anxiety disorder, chronic adjustment disorder, intermittent explosive disorder and mood disorder.  Therefore, the Board finds that a current psychiatric disability has been demonstrated.  However, the most probative evidence establishes that these disorders did not manifest in service or are otherwise related to events in service.  A review of the relevant evidence, including service treatment records, does not show any indication that these disorders first manifested in service.  The earliest indication of any diagnosis for these disorders was in 2003, several decades after service, which does not tend to show an in-service onset.  Competent evidence, in the form of an examination at the time of service separation, found the Veteran to have a normal psychiatric status.  The totality of this evidence establishes, by a preponderance of the evidence, that an acquired psychiatric disorder did not manifest until many years after service separation.

The Board has also considered the Veteran's lay statements indicating that he began to experience difficulties after his discharge from service and that he continues to have nightmares.  However, while the Veteran is competent to describe symptoms which he has knowledge of, a diagnosis of PTSD or any other acquired psychiatric disorder is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  The separation assessment of a normal psychiatric status when coupled with the August 2006 VA examination and subsequent VA clinical records are most probative in finding that the Veteran does not have a current diagnosis of PTSD, and that any other acquired psychiatric disorder is unrelated to service.

While the Veteran has stated in his lay statements that his psychiatric disorders resulted from the incidents he observed in service, as noted above, the evidence that these incidents occurred is not credible.   Thus, given the lack of any in-service event or injury, service connection is not warranted for any acquired psychiatric disorder.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board finds such assertions are not credible.  The Veteran's medical examination at the time of separation is negative for any treatment, complaint, or diagnosis pertinent to the Veteran's psychiatric disorders, weighing against a finding of continuity.  As the Veteran was not diagnosed with any psychiatric disorder until many years after service, and there was a significant period of time between the alleged in-service incidents he witnessed and his post-service complaints where the medical record was silent for complaints of any psychiatric disorder, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including psychoses, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

In this instance however, service connection for psychoses based on a presumptive basis is not warranted as the Veteran has not been diagnosed with a psychosis.  See 38 C.F.R. § 3.384.  Additionally, his allegations of continuity of symptomatology of his diagnosed disorders, which are not deemed chronic diseases under 38 C.F.R. § 3.309, is insufficient to establish service connection on this basis alone.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).

In sum, the most probative evidence shows that the Veteran does not have PTSD, and establishes that his acquired psychiatric disorders are unrelated to service.  After weighing all of the evidence, the Board finds the preponderance of the evidence is against the claim and there is no doubt.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


